Citation Nr: 1233050	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial evaluation for an acquired psychiatric disability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased initial evaluation for chronic cervical spine strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased initial evaluation for bilateral hearing loss, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for a bilateral foot disability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased initial evaluation for the residuals of a fracture of the left hand, currently evaluated as noncompensably disabling.

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral radiculopathy.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran has numerous periods of service from June 1973 to June 1975, November 1976 to November 1979, December 2001 to May 2002, February 2003 to May 2004, and May 2005 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.  A hearing was held before the undersigned Veterans Law Judge at the RO in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a remand is required for all claims at issue.  As to the Veteran's claim of entitlement to an increased initial evaluation for headaches, the Board notes that the Veteran reported, during his July 2012 hearing testimony, that the frequency of his headaches had increased since his October 2009 VA examination.  Specifically, the Veteran testified that he was now having 2 to 3 headaches per week.  As the Veteran's testimony indicates an apparent increase in severity in his service connected headache disability, the Board finds it must remand this issue for a current VA examination that address the present level of severity of the Veteran's service headaches.

As to the Veteran's claim of entitlement to an increased initial evaluation for an acquired psychiatric disorder, the Board notes that the last supplemental statement of the case addressing this issue is dated in July 2010.  However, the Veteran's representative, in a December 2010 letter to the Board, submitted a November 2010 report of private psychological assessment of the Veteran.  This evidence was submitted without a waiver of RO consideration, and directly addresses the Veteran's current level of psychiatric symptomatology.  As such, this evidence must be considered by the RO in the first instance, before appellate consideration, and this claim must therefore be remanded for RO consideration.

As to the Veteran's claim of entitlement to an increased rating for hearing loss, the Board notes that the Veteran, in his recent July 2012 hearing testimony before the Board, indicated that he felt his symptomatology had increased since his last VA examination, in 2009.  Specifically, the Veteran indicated that he felt he had a much harder time understanding conversations.  As such, the Board finds it must remand this issue for a current VA examination that address the present level of severity of the Veteran's service connected hearing loss.

As to the Veteran's claim of entitlement to an increased rating for his service connected bilateral foot disorder, the Board finds that the Veteran, in his July 2012 hearing testimony, appeared to indicate an increase in symptomatology over his last VA examination in 2009.  Specifically, the Veteran reported burning, pain, and swelling in his feet.  As it appears that the Veteran's foot disability has increased in severity since his last VA examination over three years ago, the Board finds it must also remand this issue for a current VA examination that addresses the present level of severity of the Veteran's service connected foot disability.

As to the Veteran's claim of entitlement to an increased rating for his service connected hand disability, the Board notes that the Veteran, in his recent July 2012 hearing testimony before the Board, indicated that he felt his symptomatology had increased since his last VA examination, in 2009.  Specifically, the Veteran indicated that he felt he had much more pain in his hand.  As such, the Board finds it must remand this issue for a current VA examination that addresses the present level of severity of the Veteran's service connected fracture of the hand.

As to the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine, the Board notes that this claim has been previously denied, in large part, because the evidence of record showed that the Veteran had sustained an injury to his back while working, not in service.  However, the Veteran's representative now claims that service connection for this disability would be warranted based on aggravation.  In support of this claim, the Veteran's representative submitted a statement from a private physician in September 2011.  That physician indicated that, in his opinion, it was at least as likely as not that the Veteran's lumbar stenosis with disc bulge and nerve impingement was aggravated beyond its normal progression  by the Veteran's service connected bilateral foot injury.  While an October 2009 report of VA examination indicated that the Veteran's lumbar spine condition was not caused by his bilateral foot condition, that examination did not address the question of whether the Veteran's lumbar spine condition may be aggravated by his service connected foot disability.  As such, and as the Veteran's representative has offered an opinion regarding aggravation, the Board finds it must remand this issue in order that the question of aggravation may be addressed.

Finally, as to the Veteran's claim of entitlement to an increased rating for his service connected cervical spine disability, the Board notes that it also appears that his symptomatology may have increased since his last VA examination in October 2009.  Specifically, the Veteran, during his hearing testimony, indicated that he had constant pain in his neck on both sides, as well as pain when moving his head up and down.  As his testimony appears to indicate an increased level of symptomatology since service, and as well, as evidence from other scheduled examinations, such as the Veteran's lumbar spine disability, may be relevant to the Veteran's claim of increased rating for a cervical spine disability, the Board finds that this claim must as well be remanded for a further VA examination to be conducted that accurately assesses the present level of severity of his service connected cervical spine disability.

Accordingly, these claims are REMANDED to the RO for the following action:

1.  The RO should contact the Veteran to ensure that all relevant medical records have been associated with the claims file, as to the issues of an acquired psychiatric disorder, a cervical spine strain, hearing loss, a bilateral foot disability, a fracture of the hand, headaches, and degenerative joint disease of the lumbar spine.  The RO should ensure that all relevant VA records have also been associated with the Veteran's claims file.

2.  After completion of the foregoing, the RO should then schedule the Veteran for an examination for his headache disorder.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should specifically comment on the frequency of the Veteran's headaches, and whether they would be considered prostrating.


3.  The RO should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his lumbar spine disorder.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination. 

Based on the examination and review of the record, the examiner should indicate whether the Veteran's current lumbar spine disability is at least as likely as not (a 50 percent probability or greater) related to service, to include as secondary to any service connected disability, and to specifically include whether any service connected disability, including the Veteran's service connected bilateral foot disorder, has aggravated by the Veteran's lumbar spine disability beyond its normal progression. 

A complete rationale shall be provided for any opinion expressed. If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made. 

4.  The RO should then schedule the Veteran for an examination for his cervical spine disorder.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination, to specifically include range of motion testing, and neurological examination if warranted.  The examiner should specifically note whether the Veteran's spine is in any way ankylosed.

5.  The RO should then schedule the Veteran for an examination for his hearing loss.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination, to include acoustic testing, and word recognition testing.

6.  The RO should then schedule the Veteran for an examination for his bilateral foot disability.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination, to include any X-rays should the examiner deem warranted.  Range of motion testing of the feet should also be conducted.

7.  The RO should then schedule the Veteran for an examination for his left hand disability.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination, to include any X-rays should the examiner deem warranted.  Range of motion testing of the hand should also be conducted.  The examiner should state whether the Veteran is right or left handed.

8.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

9.  The RO will then readjudicate the Veteran's claims on appeal, to include increased ratings for a psychiatric disability, a cervical spine strain, bilateral hearing loss, a bilateral foot disability, a fracture of the left hand, and service connection for a lumbar spine disability, to include as based on aggravation.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, the case should be returned to the Board, if in order.  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


